CAUSE NO. 007-0396-03




THE STATE OF TEXAS                         §              IN THE 7th JUDICIAL


VS.                                                       DISTRICT COURT IN AND FOR


WILLIE RAY                                                SMITH COUNTY, TEXAS


ORDER DENYING DEFENDANT'S PETITION FOR REFORMATION OF JUDGMENT

       On the 27th day of November, 2012, the above-entitled and numbered cause came before the

Court for the purpose of Defendant Willie Ray's Petition for Reformation of Judgment filed on

November 16, 2012. The Court takes judicial notice of the Court's file herein and the evidence

presented.


       The Court finds that Defendant Willie Rays's Petition for Reformation of Judgment should

be DENIED.


       IT IS THEREFORE ORDERED that Willie Rays's Petition for Reformation of Judgment


is DENIED.


       IT IS SO ORDERED.


       Signed on this the 27th day of November, 2012.




                                                        BLE KERRY L. IIUSSELL
                                                      Judicial District Court
                                                          , Texas




cc:    Willie Ray
       TDCJ# 1210691                                                    i'-j )
       Louis C. Powledge Unit
       1400 FM 3452
       Palestine, TX 75803
                                                                 NOV 2 8 2012


                                                                                  i'-JTY